Judgment of circuit and common pleas courts reversed and cause remanded for a new trial. Grounds stated in journal entry.
It is ordered and adjudged by this court that the judgment of the said circuit court be, and the same hereby is, reversed for error in affirming the judgment of the court of common pleas of said county, and the judgment of the court of common pleas of said county is reversed for error in directing the jury to return a verdict for the defendant in said cause, there being evidence, other than the books of the corporation, tending to prove that the defendant was a policy-holder. And this court proceeding to render the judgment that the court of common pleas should have rendered, it is ordered that the motion for a new trial be sustained *608and that the verdict be set aside and a new trial awarded.
Shauck, C. J., Price, Summers and Davis, JJ., concur.